DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 3, 6, 11, 15, 20, 22, 28, 31-34, 36, and 40 have been cancelled.
	Claims 43-62 have been added.
Status of Claims
2.    This Office Action is in response to the application filed on 11/29/2021. Claims 1-2, 4-5, 7-10, 12-14, 16-19, 21, 23-27, 29-30, 35, 37-39, and 41-62 are presently pending and are presented for examination.
Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
4.	Applicant’s arguments with respect to claim 1-2, 4-5, 7-10, 12-14, 16-19, 21, 23-27, 29-30, 35, 37-39, 41-49, 51, 53-56, and 58-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-8, 14, 17-18, 23-24, 26-27, 35, 38-39, 41-49, 51, 54-56, and 59-62 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2018/0205516 A1) in view of Kunt et al. (US 2020/0107371 A1) further in view of Hong et al. (US 2020/0288457 A1).

For claim 1 Jung teaches a method for wireless communications at a user equipment (UE) (see paragraph 24 “UE performs two-steps, transmission of an assigned preamble and reception of a RAR message method”), comprising: 
transmitting, to a base station, a first message of a two-step random access channel procedure, the two-step random access channel procedure comprising the first message and a second message (see paragraphs 24-30 “UE performs two-steps random access channel procedure, wherein the two-step comprising the first message Msg1 and RAR message”); 
receiving a downlink control message from the base station (see paragraph 43 “UE receives downlink control information (message) DCI which includes RAR (second message)”), the downlink control message comprising scheduling information for the second message (see paragraph 44 “DCI carrying scheduling information of the RAR transmission is addressed by a random access-radio network identifier (RA-RNTI)”);
receiving the second message from the base station based at least in part on the downlink control message comprising the scheduling information (see paragraph 45 “UE decodes DCI format to receive RAR message”); and 
Jung does not explicitly teach second message includes an indication of feedback information corresponding to a feedback message from the UE for the second message.
However, Kunt teaches MsgB (second message) supports hybrid automatic repeat request (HARQ) (feedback) and how the HARQ feedback (feedback information) should be transmitted by a UE need to be addressed (see paragraph 4). In addition, Kunt teaches UE can decode MsgB and UE transmit HARQ-ACK feedback in UL (resource) to base station 125 (see Fig. 8 “UE can decode MsgB and UE transmits HARQ-ACK”). In addition, Kunt teaches monitoring PDCCH for MsgB or RAR message (see paragraphs 33-44). In addition, Kunt teaches various pieces of information contained in each of MsgA and MsgB are shown in FIG. 4 although less or more information may be carried in MsgA and/or MsgB in various
Implementations (see paragraph 34). ). In addition, Kunt teaches HARQ-ACK in MsgB is used to indicate successful contention resolution (see paragraph 45).
Jung does not explicitly teach transmitting, to the base station, a feedback message for the second message based at least in part on the indication for feedback information. 
However, Kunt teaches UE transmit a HARQ-NACK feedback to the network (base station) to indicate failure in decoding the second message. In addition, UE transmit a HARQ-ACK feedback to the network (base station) to indicate success in decoding the second message  (see Kunt: paragraphs 57-58).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Kunt in the two-step RACH procedure of Jung in order for a UE to transmit MsgB and UE transmit HARQ-ACK feedback in UL (resource) to base station (see Kunt: paragraph 41 and Fig. 8). 
Jung in view of Kunt does not explicitly teach the indication for the feedback information for the second message comprising a feedback timing indicator.
However, Hong teaches DCI carries timing information for feeding back the HARQ ACK and terminal can obtain the timing information from the DCI, and feedback the HARQ ACK signal according to the timing indicated by the base station (see Park: paragraph 121).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Kunt in the combined two-step RACH procedure of Jung in order to dynamically indicating when to feedback to the base station message two feedback  (see park: paragraph 121). 

For claim 2 Jung in view of Kunt further in view of Hong teaches the method, further comprising: 
determining a transmission timing for an uplink message based at least in part on an indication of a timing advance (see Jung: paragraph 43 “RAR message indicates timing advance (TA) information uplink timing”); and 
transmitting the uplink message to the base station, the uplink message transmitted according to the transmission timing (see Jung: paragraph 43 “transmission of UPLINK MESSGAE based on the determined TA information”).

For claim 7 Jung in view of Kunt further in view of Hong teaches the method, further comprising: 
receiving the downlink control message based at least in part on a cell radio network temporary identifier (C-RNTI) associated with the UE (see Jung: paragraph 43 “C-RNTI”).

For claim 8 Jung in view of Kunt further in view of Hong teaches the method, further comprising: 
transmitting an uplink message to the base station, the uplink message comprising the feedback message, wherein the downlink control message further comprises physical uplink control channel (PUCCH) resource information (see Kunt: Fig. 8 “PUCCH: HARQ-ACK” and paragraph 39 “DCI indicating UL grant”).

For claim 14 Jung in view of Kunt further in view of Hong teaches a method for wireless communications at a base station, comprising: 
receiving, from a user equipment (UE), a first message of a two-step random access channel procedure, the two-step random access channel procedure comprising the first message and a second message (as discussed in claim 1); 
transmitting a downlink control message to the UE, the downlink control message comprising scheduling information for the second message and an indication for feedback information for the second message, the indication for the feedback information for the second message comprising a feedback timing indicator (as discussed in claim 1); 
transmitting the second message to the UE based at least in part on transmitting the downlink control message comprising the scheduling information (as discussed in claim 1); and 
monitoring for a feedback message for the second message from the UE based at least in part on the transmitting the second message and the indication for feedback information (see  Kunt: Fig. 8 “base station 125 monitors (PUCCH:HARQ-ACK for DL HARQ PID =x” and Jung: paragraph 43 “ UL scheduling grant for subsequent UL data transmission” and as discussed in claim 1).

For claim 17 Jung in view of Kunt further in view of Hong teaches the method, further comprising: 
transmitting the downlink control message based at least in part on a cell radio network temporary identifier (C-RNTI) associated with the UE (as discussed in claim 7).

For claim 18 Jung in view of Kunt further in view of Hong teaches the method, wherein the downlink control message comprises a physical uplink control channel (PUCCH) resource information (see Kunt: Fig. 8 “PUCCH: HARQ-ACK” and paragraph 39 “DCI indicating UL grant”).

For claim 23 Jung in view of Kunt further in view of Hong teaches the method, wherein the downlink control message further comprises  an indication of a timing advance for uplink transmissions from the UE, and wherein the indication of the timing advance indicates that the timing advance is to be included in the second message (see Jung: paragraph 43 “RAR (second message) includes TA” and as discussed in claim 1).

For claim 24 Jung in view of Kunt further in view of Hong teaches the method, further comprising: transmitting the second message to the UE, the second message including the indication of the timing advance (see Jung: paragraph 43 “RAR (second message) includes TA”).

For claim 26 Jung in view of Kunt further in view of Hong teaches an apparatus for wireless communications at a user equipment (UE) (see Jung: Fig. 8 and paragraph 56 “block diagram of an apparatus”), comprising: 
a memory  (see Jung: Fig. 8 and paragraph 56 “processor 820”), 
a processor coupled with the memory (see Jung: Fig. 8 and paragraph 56 “memory 870 coupled to the processor 820”);
the processor being configured (see Jung: paragraph 58 “programmed microprocessor”):
transmit, to a base station, a first message of a two-step random access channel procedure, the two-step random access channel procedure comprising the first message and a second message (as discussed in claim 1); 
receive a downlink control message from the base station, the downlink control message comprising scheduling information for the second message and an indication for feedback information for the second message, the indication for the feedback information for the second message comprising a feedback timing indicator  (as discussed in claim 1);
monitor receive for the second message from the base station based at least in part on receiving the downlink control message comprising the scheduling information (as discussed in claim 1); and 
transmit, to the base station, a feedback message for the second message based at least in part on the indication for feedback information (a discussed in claim 1).

For claim 27 Jung in view of Kunt further in view of Hong teaches the apparatus, wherein the processor is further configured to: 
determine a transmission timing for an uplink message based at least in part on an indication of a timing advance (as discussed in claim 2); and 
transmit the uplink message to the base station according to the transmission timing, wherein the uplink message indicates that the two-step random access channel procedure is complete (as discussed in claim 2 and Jung:  Fig. 6 “illustrates the two-step random access procedure is complete”).

For claim 35 Jung in view of Kunt further in view of Hong teaches an apparatus for wireless communications at a base station, comprising: 
a memory (see Jung: Fig. 8 and paragraph 56 “memory 870 coupled to the processor 820”), and
a processor (see Fig. 8 and paragraph 56 “processor 820” and Jung: paragraph 58 “programmed microprocessor”) coupled with the memory the processor being configured to: 
receive, from a user equipment (UE), a first message of a two-step random access channel procedure, the two-step random access channel procedure comprising the first message and a second message (as discussed in claim 1); 
transmit a downlink control message to the UE, the downlink control message comprising scheduling information for the second message and an indication for feedback information corresponding to a feedback message from the UE for the second message, the indication for the feedback information for the second message comprising a feedback timing indicator  (as discussed in claim 1); 
transmit the second message to the UE based at least in part on transmitting the downlink control message comprising the scheduling information (as discussed in claim 1); and 
monitor receive for a feedback message for the second message from the UE based at least in part on the indication for feedback information (as discussed in claim 14).

For claim 38 Jung in view of Kunt further in view of Hong teaches the apparatus, wherein to transmit the downlink control message, the processor is configured to: 
transmit the downlink control message based at least in part on a cell radio network temporary identifier (C-RNTI) associated with the UE (as discussed in claim 7).

For claim 39 Jung in view of Kunt further in view of Hong teaches the apparatus, wherein the downlink control message a physical uplink control channel (PUCCH) resource informationor(as discussed in claim 8).

For claim 41 Jung in view of Kunt further in view of Hong teaches the method, further comprising: 
transmitting, to the base station, the feedback message corresponding to a downlink control channel associated with the downlink control message (as discussed in claim 1).

For claim 42 Jung in view of Kunt further in view of Hong teaches the method, wherein the indication of the feedback information comprises a resource indication for feedback (as discussed in claim 1).

For claims 43 and 45 Jung in view of Kunt further in view of Hong teaches the method of claim 1, wherein the downlink control message comprises downlink control information (DCI), the DCI comprising the indication for feedback information (as discussed in claim 1).

For claims 44 and 46 Jung in view of Kunt further in view of Hong teaches the method of claim 43, wherein the DCI further comprises fields corresponding to one or more of: a DCI format identifier, a new data indicator, a redundancy version, a hybrid automatic repeat request (HARQ) process number, a downlink assignment index, a transmission power control command, and uplink control resource information (see Jung: paragraph 43 “DCI format”).

For claim 47 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the processor is further configured to: receive the downlink control message based at least in part on a cell radio network temporary identifier (C-RNTI) associated with the UE (as discussed in claims 1, 7, and 38).

For claim 48 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the processor is further configured to: transmit an uplink message to the base station, the uplink message comprising the feedback message for the second message, wherein the downlink control message further comprises physical uplink control channel (PUCCH) resource information (as discussed in claims 1, 7, and 38-39).

For claim 49 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 48, wherein the processor is further configured to: or the feedback message is transmitted in a physical uplink shared channel (PUSCH) via resources indicated by an uplink grant included in the second message (see Jung: paragraph 35 “PUSCH and TA”).

For claim 51 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the downlink control message further comprises an indication of a timing advance for uplink transmissions from the UE, the indication of the timing advance indicates that the timing advance is to be included in the second message or indicates a relative timing advance with respect to a previous timing advance for the UE (see Jung: paragraph 43 “TA and DCI” and as it was discussed in claim 1).


For claim 53 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the processor is further configured to: transmit, to the base station, the feedback message corresponding to a downlink control channel associated with the downlink control message (as discussed in claim 1).

For claim 54 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the indication for feedback information comprises a resource indication for feedback (as discussed in claim 1).

For claim 55 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 26, wherein the downlink control message comprises downlink control information (DCI), the DCI comprising the indication for feedback information (as discussed in claim 1).

For claim 56 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 55, wherein the DCI further comprises fields corresponding to one or more of: a DCI format identifier, a new data indicator, a redundancy version, a hybrid automatic repeat request (HARQ) process number, a downlink assignment index, a transmission power control command, and uplink control resource information (as discussed in claim 44).
For claim 58  Jung in view of Kunt further in view of Hong teaches the apparatus of claim 35, wherein the downlink control message further comprises an indication of a timing advance for uplink transmissions from the UE, the indication of the timing advance indicates that the timing advance is to be included in the second message (as discussed in claim 1).

For claim 59 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 58, wherein the processor is further configured to: transmit the second message to the UE, the second message including the indication of the timing advance.

For claim 60 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 35, wherein the downlink control message further comprises an indication of a timing advance for uplink transmissions from the UE, the indication of the timing advance indicates a relative timing advance with respect to a previous timing advance for the UE (as discussed claim 1).

For claim 61 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 35, wherein the downlink control message comprises downlink control information (DCI), the DCI comprising the indication for feedback information (as discussed in claim 1).

For claim 62 Jung in view of Kunt further in view of Hong teaches the apparatus of claim 61, wherein the DCI further comprises fields corresponding to one or more of. a DCI format identifier, a new data indicator, a redundancy version, a hybrid automatic repeat request (HARQ) process number, a downlink assignment index, a transmission power control command, and uplink control resource information (as discussed in claim 44).

7.	Claims 4-5, 16, 29-30, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kunt further in view of Hong and further in view of Kim et al. (US 2014/0050186 A1 hereafter Kim-186).

For claim 4 Jung in view of Kunt does not explicitly teach the method, further comprising: 
identifying a set of bits of the downlink control message reserved for information other than the indication of the timing advance based at least in part on a format of the downlink control message, wherein at least a portion of the set of bits includes bits indicating the timing advance.
However, Kim-186 teaches eNB may transmit the transmission timing difference to the UE by predetermined bits of a DCI format. For example, the reserved bits of a DCI format may be set by a method (see paragraph 240). In addition, Kim-186 teaches the UE may determine that the TA value received in step S1720 id for the serving cell indicated by the reserved bits of the DCI format received in step S1710 and thus may determine the transmission timing of a radio frame to be transmitted in the serving cell. The UE may transmit a UL frame/UL signal to the eNB by reflecting the TA value in the indicated serving cell (see paragraph 221). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Kim-186 in the combined two-steps random access procedure of Hong, Kunt and Jung in order to configure the DCI reserve bits of to determine TA of a serving cell (see Kim-186: paragraph 221).

For claim 5 Jung in view of Kunt further in view of Hong and further in view of Kim-186 teaches the method, wherein the set of bits corresponds to one or more of a downlink control information (DCI) format identifier (see Kim-186: paragraph 213 “reserved bits of DCI format 1A”), (see Kim-186: paragraph 213 “reserved bits of DCI  for HARQ”), a downlink assignment index (see Kim-186: paragraph 215 “a downlink assignment index”), 

For claim 16 Jung in view of Kunt further in view of Hong and further in view of Kim-186 teaches the method, further comprising: 
identifying a set of bits of the downlink control message reserved for information other than an indication of a timing advance based at least in part on a format of the downlink control message (as discussed in claim 4); and 
including bits indicating the timing advance in at least a portion of the set of bits of the downlink control message reserved for information other than the indication of the timing advance (as discussed in claim 4).

For claim 29 Jung in view of Kunt further in view of Hong and further in view of Kim-186 teaches the apparatus, wherein is further configured to:
 identify a set of bits of the downlink control message reserved for information other than an indication of a timing advance based at least in part on a format of the downlink control message, wherein at least a portion of the set of bits includes bits indicating the timing advance (as discussed in claim 4).

For claim 30 Jung in view of Kunt further in view of Hong and further in view of Kim-186 teaches the apparatus, wherein the set of bits corresponds to one or more of a downlink control information (DCI) format identifier (see Kim-186: paragraph 213 “reserved bits of DCI format 1A”), (see Kim-186: paragraph 213 “reserved bits of DCI  for HARQ”), a downlink assignment index (see Kim-186: paragraph 215 “a downlink assignment index”), .

For claim 37 Jung in view of Kunt further in view of Hong and further in view of Kim-186 teaches the apparatus, wherein the is further configured 
identify a set of bits of the downlink control message reserved for information other than an indication of a timing advance based at least in part on a format of the downlink control message (as discussed in claim 4); and
 include bits indicating the timing advance in at least a portion of the set of bits of the downlink control message reserved for information other than the indication of the timing advance (as discussed in claim 4).

8.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kunt further in view of Hong and further in view of Li et al. (US 2019/0132882 A1).

For claim 9 Jung in view of Kunt further in view of Hong does not explicitly teach the method, further comprising: 
transmitting, to the base station, the feedback message an indication of feedback for the second message based at least in part on the receiving of the second message, wherein the feedback message indication of feedback is transmitted in a PUCCH via resources indicated by the PUCCH resource information or the feedback message indication of feedback is transmitted in a physical uplink shared channel (PUSCH) via resources indicated by an uplink grant included in the second message.
However, Li teaches UE transmits HARQ-ACK information in PUCCH or PUSCH in response to the correct Msg2 reception (see Li: paragraph 159).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of LI in the combined two-steps random access procedure of Hong, Kunt, and Jung in order for a UE to transmit a HARQ-ACK information in PUCCH or PUSCH in response to the correct Msg2 reception (see Li: paragraph 159).

For claim 19 Jung in view of Kunt further in view of Hong and further in view of Li teaches the method, further comprising: 
receiving, from the UE, the feedback message for the second message in a PUCCH via resources indicated by the PUCCH resource information or in a physical uplink shared channel (PUSCH) via resources indicated by an uplink grant included in the second message (as discussed in claim 9).

9.	Claims 10, 12, 21, 50, and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kunt further in view Hong and further in view of Choi et al.  (US 2019/0053182 A1).

For claims 10, 50, and 57Jung in view of Kunt further in view of Hong does not explicitly teach the method, wherein the downlink control message further comprises an indication of a timing advance for uplink transmission from the UE, the method further comprising: 
identifying remaining minimum system information (RMSI) for the UE, wherein the RMSI indicates a granularity for the indication of the timing advance in the downlink control message.
However, Choi teaches a method of including the TA granularity in a remaining minimum system information (RMSI) and a method of including the TA granularity in a RAR message in a RACH procedure (see Choi: paragraph 80). 
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Choi in the combined two-steps random access procedure of Hong, Kunt, and Jung in order to notify a UE of TA granularity during initial access or in the middle (see Choi: paragraph 80).

For claim 12 Jung in view of Kunt further in view of Hong and further in view of Choi teaches the method, wherein the downlink control message further comprise  an indication of a timing advance for uplink transmissions from the UE, (see Jung: paragraph 43 “RAR message carrying UL timing advance in DCI format”) or 

For claim 21 Jung in view of Kunt further in view of Hong and further in view of Choi teaches the method, wherein the downlink control message further comprise  an indication of a timing advance for uplink transmissions from the UE, the method further comprising: 
transmitting, to the UE, remaining minimum system information (RMSI) for the UE, wherein the RMSI indicates a granularity for the indication of the timing advance in the downlink control message (as discussed in claim 10).

10.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kunt further in view of Hong and further in view of Turtinen et al. (US 2019/0394824 A1).

For claim 13 Jung in view of Kunt further teaches the method, further comprising: 
identifying a set of resources for transmission of the second message based at least in part on the scheduling information received in the downlink control message (see Jung: paragraph 53 “UE monitors PDCH” and paragraph 43 “UE monitor PDCH for resources” and Fig. 4 “determine PRACH resource allocation information” and Kunt: paragraph 30 “UE 110 may adjust tracking area (TA), set C-RNTI, and/or use an uplink (UL) grant to transmit a radio resource control (RRC) complete message”); 
monitoring the set of resources for the second message from the base station based at least in part on the scheduling information (see Kunt: Fig. 8 “UE monitors reception of a random access response message form eNB”); 
determining a decoding failure of the second message based at least in part on monitoring the set of resources and the scheduling information (see Jung: paragraph 44 “NE detects a preamble but fails to decode the corresponding data successfully, the NE transmits the RAR in PDSCH, and DCI carrying scheduling information of the RAR is addressed in RA-RNTI”); and 
Jung in view of Kunt not explicitly teach refraining from performing an additional random access channel procedure based at least in part on the decoding failure and the scheduling information.
However, Turtinen teaches UE is able to refrain from transmitting unnecessary RA attempts, while the NW is overloaded and cannot accept the UE connection re-establishment (see paragraph 69).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Turtinen in the combined two-steps random access procedure of Hong, Kunt and Jung in order to refrain from transmitting unnecessary RA attempts, while the NW is overloaded and cannot accept the UE connection re-establishment (see Turtinen: paragraph 69).

11.	Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Kunt further in view of Hong and further in view of Yan et al. (US 2019/0090262 A1)

For claim 25 Jung in view of Kunt does not explicitly teach the method, wherein the downlink control message further comprises an indication of a timing advance for uplink transmissions from the UE, included in the downlink control message and wherein the indication of the timing advance indicates a relative timing advance with respect to a previous timing advance for the UE.
However, Yan teaches TAC field is an adjustment amount of a current advance coefficient relative to a previous timing advance (see paragraph 96).
Thus, it would have been obvious to a person of ordinary skill in the art before the filing date of claimed invention to use the teachings of Yan in the combined two-steps random access procedure of Hong, Kunt and Jung in order to adjust current TA relative to previous TA (see Yan: paragraph 96).

Allowable Subject Matter
12.	Claim 52 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Jeong et al. (US 2012/0320842 A1), Yang (US 2015/0109998 A1), Wong (US 2018/0235003 A1), Park et al. (US 2019/0132066 A1), and Kim et al. (US 2018/0098234 A1). In addition, Park et al. (US 2019/0132066 A1) teaches that UE monitors downlink control channel (Fig. 43); Fig. 47 and Fig. 48 disclose a Two-step RA with first message, second message, and feedback from UE to cell (base station) (see Fig. 41, Fig. 43, Fig. 47, Fig. 48, paragraphs 333-334, 337-338, and paragraph 380).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/           Primary Examiner, Art Unit 2415